Case: 20-1815   Document: 33     Page: 1   Filed: 04/30/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

   PACIFIC COAST COMMUNITY SERVICES, INC.,
               Plaintiff-Appellant

                            v.

                   UNITED STATES,
                   Defendant-Appellee
                 ______________________

                       2020-1815
                 ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:19-cv-01187-RAH, Judge Richard A. Hertling.
                  ______________________

                 Decided: April 30, 2021
                 ______________________

    TIMOTHY TURNER, Whitcomb, Selinsky, PC, Denver,
 CO, for plaintiff-appellant.

     ALISON VICKS, Commercial Litigation Branch, Civil Di-
 vision, United States Department of Justice, Washington,
 DC, for defendant-appellee. Also represented by JEFFREY
 B. CLARK, ROBERT EDWARD KIRSCHMAN, JR., LOREN MISHA
 PREHEIM.
                  ______________________

    Before MOORE, HUGHES, and STOLL, Circuit Judges.
Case: 20-1815     Document: 33      Page: 2    Filed: 04/30/2021




 2                 PACIFIC COAST COMMUNITY    v. UNITED STATES



 HUGHES, Circuit Judge.
     This is a government contracts appeal. The Court of
 Federal Claims held that Pacific Coast failed to state a
 claim for breach of contract stemming from the govern-
 ment’s unilateral deductions from Pacific Coast’s monthly
 invoices. Because we agree with the Court of Federal
 Claims that the contract entitled Pacific Coast to payment
 for work actually performed, we affirm.
                                I
     Federal Protective Service (FPS) issued a solicitation
 in August 2012 for a firm-fixed-price contract for adminis-
 trative support services with a period of performance of one
 base year and four subsequent one-year option periods. The
 solicitation required offerors to provide five full-time equiv-
 alent employees for four Contract Line Item Numbers
 (CLINs). FPS awarded the contract to Pacific Coast in Sep-
 tember 2012, and Pacific Coast began performance in Oc-
 tober 2012.
     The contract incorporated by reference FAR 52.212-4,
 J.A. 8, in addition to express payment terms:
     C. The Contractor is responsible for submitting ac-
     curate invoices that reflect the services provided
     each month. Where there are variances between
     the requirements cited in the contract and the work
     actually performed, the Contractor shall attach a
     separate sheet to the invoice detailing each in-
     stance of a variance. The contractor shall compute
     the invoice price to reflect the actual amount. Sub-
     mission of false invoices shall be subject to contrac-
     tual and legal actions.
 Id. at 21 (emphasis in original). Beginning in June 2013,
 Pacific Coast and FPS disagreed about the contractually
 required work hours. That dispute is addressed in our opin-
 ion in Pacific Coast Community v. U.S., No. 20-1219
 Doc. 29 (Fed. Cir. 2021). As relevant here, FPS began
Case: 20-1815      Document: 33      Page: 3     Filed: 04/30/2021




 PACIFIC COAST COMMUNITY     v. UNITED STATES                    3



 making unilateral deductions from its monthly payments
 to Pacific Coast beginning in July 2013 for hours that were
 invoiced but, in the view of the contracting officer, not ac-
 tually worked. See, e.g., J.A. 187 (showing a deduction for
 tardiness).
      Pacific Coast subsequently brought suit in the Court of
 Federal Claims, claiming that FPS had breached the con-
 tract by allegedly underpaying Pacific Coast. Pacific Coast
 did not allege that its employees worked the monthly por-
 tion of the contractually required 1,888 hours (about 157.3
 hours per month). J.A. 5. Pacific Coast also did not allege
 that it submitted accurate invoices. Id. at 6. Instead, Pa-
 cific Coast argued that its monthly invoices did not have to
 reflect the actual number of productive hours that Pacific
 Coast performed. Id. The Court of Federal Claims granted
 the government’s motion to dismiss for failure to state a
 claim on April 23, 2020. This appeal followed.
                                II
      We review the grant of a motion to dismiss without def-
 erence. Kam-Almaz v. United States, 682 F.3d 1364, 1368
 (Fed. Cir. 2012). “To survive a motion to dismiss, a com-
 plaint must contain sufficient factual matter, accepted as
 true, to ‘state a claim to relief that is plausible on its face.’”
 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell
 Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “In decid-
 ing a motion to dismiss, the court must accept well-pleaded
 factual allegations as true and must draw all reasonable
 inferences in favor of the claimant.” Kellogg Brown & Root
 Servs., Inc. v. United States, 728 F.3d 1348, 1365 (Fed. Cir.
 2013). We review the Court of Federal Claims’ legal conclu-
 sions de novo. Shell Oil Company v. United States, 896 F.3d
 1299, 1306 (Fed. Cir. 2018).
     Pacific Coast argues that the Court of Federal Claims
 erred in granting the government’s motion to dismiss be-
 cause it interpreted the contract as a firm-fixed-price level-
 of-effort contract pursuant to FAR 16.207 as opposed to a
Case: 20-1815     Document: 33      Page: 4    Filed: 04/30/2021




 4                 PACIFIC COAST COMMUNITY    v. UNITED STATES



 firm-fixed-price contract pursuant to FAR 16.202-1. 1 Ap-
 pellant’s Brief 22–25. In essence, Pacific Coast argues that
 because the contract was a firm-fixed-price contract, it was
 owed the firm-fixed monthly price regardless of its perfor-
 mance. We disagree.
     A firm-fixed-price contract requires the contractor to
 charge the government a fixed price for services but does
 not provide that the government must pay that price when
 the contractor does not deliver the services. The Court of
 Federal Claims correctly considered the contract as a whole
 and found it to be a contract for a deliverable number of
 productive hours because of the contract’s deliverable
 hours requirement, overtime provision, and payment
 terms. Specifically, the contract requires 1,888 productive
 hours per employee per year (along with various explicit
 requirements such as being on site at specified times) as a
 deliverable. 2 The contract also expressly provided for pay-
 ment for work in excess of that amount. See, e.g., J.A. 110
 (CLIN 2005, “Surge Requirement (Overtime)”). Finally, the
 contract included in its payment provisions a requirement
 to “submit[] accurate invoices that reflect the services



     1   FAR 16.202-1 states that a “firm-fixed-price con-
 tract provides for a price that is not subject to any adjust-
 ment on the basis of the contractor’s cost experience in
 performing the contract.” FAR 16.207-1 states that a “firm-
 fixed-price, level-of-effort term contract requires [] the con-
 tractor to provide a specified level of effort, over a stated
 period of time, on work that can be stated only in general
 terms and [] the Government to pay the contractor a fixed
 dollar amount.”
     2   We affirmed the Court of Federal Claims’ interpre-
 tation regarding the productive hours as a contract deliv-
 erable in our decision in a related appeal issued on the
 same date. Pacific Coast Community v. United States, No.
 20-1219 Doc. 29 (Fed. Cir. 2021).
Case: 20-1815     Document: 33      Page: 5   Filed: 04/30/2021




 PACIFIC COAST COMMUNITY   v. UNITED STATES                  5



 provided each month” and, “[w]here there are variances be-
 tween the requirements cited in the contract and the work
 actually performed,” the contract expressly instructs the
 contractor to “compute the invoice price to reflect the actual
 amount.” J.A. 21. The contract states that the government
 can take contractual actions as well as legal actions if the
 contractor submits inaccurate invoices, such as an inflated
 invoice.
     Pacific Coast’s interpretation of the contract as a con-
 tract for a fixed price untethered to the contract’s delivera-
 ble requirement necessitates reading out these terms. “An
 interpretation that gives meaning to all parts of the con-
 tract is to be preferred over one that leaves a portion of the
 contract useless, inexplicable, void, or superfluous.” P.K.
 Mgmt. Grp., Inc. v. HUD, 987 F.3d 1030, 1032 (Fed. Cir.
 2021) (internal quotations omitted). Because productive
 hours were a specific deliverable Pacific Coast contracted
 to provide, we agree with the Court of Federal Claims’ in-
 terpretation of the contract as providing for payment for
 productive hours actually furnished to the government.
 The government therefore did not breach the contract
 when it inspected Pacific Coast’s invoices and deducted
 payment for hours not actually provided.
                              III
     We have considered Pacific Coast’s remaining argu-
 ments and find them unpersuasive. Because we agree with
 the Court of Federal Claims that Pacific Coast was entitled
 to payment for work actually performed and not a fixed
 monthly price regardless of services provided, we affirm.
                         AFFIRMED